UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6018



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


WILLIE FRENO PRICE,

                Defendant - Appellant.



                            No. 08-6539



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


WILLIE FRENO PRICE,

                Defendant - Appellant.


Appeals from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (4:06-cr-00048-jlk)


Submitted:   June 6, 2008                 Decided:   June 26, 2008


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Willie Freno Price, Appellant Pro Se.     Ronald Andrew Bassford,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Willie Freno Price appeals the district court’s orders

denying relief on his motion for a reduction of sentence filed

pursuant to 18 U.S.C. § 3582(c)(2) (2000).    We have reviewed the

record and find no reversible error.     Accordingly, we find the

district court did not abuse its discretion in denying the motion.

See United States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004)

(motion under § 3582(c) “is subject to the discretion of the

district court”). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -